Citation Nr: 1207839	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-18 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cold weather injury residuals to the bilateral lower extremities.

2. Entitlement to service connection for cold weather injury residuals to the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran had active service from February 1943 to February 1946.

The Board notes, by way of history, that by July 2007 rating decision, the RO denied service connection for residuals, cold weather injuries, bilateral hands and bilateral feet.  This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been received to reopen the claim of entitlement to service connection for residuals, cold weather injuries, bilateral feet.  The Board notes that in his claim to reopen, submitted in February 2009, the Veteran only mentioned reopening his claim for residuals of cold injuries of his feet, and not his hands; thus, that issue is not before the Board on appeal.  

Thereafter, in the March 2010 statement of the case (SOC), the RO, after finding that new and material evidence had been received, reopened the claim for service connection, and, after considering the claim on the merits, denied service connection for residuals of cold injuries to the bilateral feet.  Nonetheless, the Board notes that before it may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that new and material evidence has not been received, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1. By July 2007 rating decision, the RO denied service connection for residuals, cold weather injuries, bilateral feet, essentially based on a finding that there was no competent medical evidence showing that the Veteran had residual disability of the lower extremities that might be related to cold weather exposure in service.  The Veteran filed a notice of disagreement with the July 2007 rating decision, but did not perfect his appeal by filing a substantive appeal (VA Form 9); thus, the July 2007 rating decision became final. 

2. Additional evidence added to the record since the RO's July 2007 rating decision was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for residuals, cold weather injuries, bilateral feet.

3. With consideration of the doctrine of reasonable doubt, there is competent and probative medical evidence of record showing that the Veteran has residuals to the bilateral lower extremities, which were sustained as a result of exposure to cold weather in service. 


CONCLUSIONS OF LAW

1. The July 2007 RO rating decision, which denied the Veteran's claim of entitlement to service connection for residuals, cold weather injuries, bilateral feet, is the last final disallowance of the claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002).

2. New and material evidence has been received since the final July 2007 RO rating decision, and the claim for entitlement to service connection for residuals, cold weather injuries, bilateral feet, is therefore reopened.  38 U.S.C.A. §§ 5108 , 7104 (West 2002); 38 C.F.R. § 3.156 (2011). 

3. Giving the benefit of the doubt to the Veteran, the Board concludes that he has cold weather injury residuals, to the bilateral lower extremities, which were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice and assistance provided to the Veteran is unnecessary, since any deficiency of such would constitute harmless error.

II. New and Material Evidence Claim

To reopen a claim following a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

By July 2007 rating decision, the RO denied service connection for residuals, cold weather injuries, bilateral feet, essentially based on a finding that there was no competent medical evidence showing that the Veteran had residual disability of the lower extremities that might be related to his cold weather exposure in service.  He was notified of that rating decision, filed a timely notice of disagreement, and an SOC was issued in April 2008, but, thereafter, he did not file a timely substantive appeal (VA Form 9).  Thus, the July 2007 rating decision then became final.

The evidence of record at the time of the July 2007 rating decision included service treatment records (STRs), a WD AGO Form 53-55 showing the Veteran's service during World War II, a Separation Qualification Record, a VA examination report, and the Veteran's statements.

STRs showed no report of or finding of any cold weather exposure or injuries.  The Veteran's WD AGO Form 53-55 showed that he served in the ETO (European Theater of Operations) during World War II.  His battles and campaigns included Normandy, Northern France, Ardennes, Rhineland, and Central Europe.  His military occupational specialty (MOS) was listed as "lineman telephone and telegraph".  Finally, his decorations and citations were listed as EAME (European-African-Middle Eastern Service Medal) with 5 Bronze Stars; Good Conduct Medal; Distinguished Unit Badge; and World War II Victory Medal.

In a Separation Qualification Record, it was noted that the Veteran served as a lineman telephone and telegraph for 20 months.  It was also noted that he was assigned as a lineman to the 425th Night Fighter Squadron for 20 months, that he stored and collected communication wires in addition to installing switchboards, telephones, and telegraph equipment, that he also repaired communication lines and did troubleshooting, and that he served overseas for 16 months in the European Theater of Operations.  

In a letter dated in December 2006, the Veteran reported he had symptoms including pain, tingling, numbness, nail abnormalities, and cold sensitivities of his feet.  He claimed these symptoms were a direct result of exposure to extreme cold temperatures, for an extended period of time, while participating in the Battle of the Bulge.  In a May 2007 statement, submitted by his representative, it was noted that the Veteran's claim was being made based on exposure to cold temperatures in service while participating in the Ardennes Campaign (Battle of the Bulge).  

In a VA examination reported dated in July 2007, the Veteran claimed that his cold weather injuries and degenerative joint disease (DJD) of all extremities had an onset in 1944.  He reported he served in the winter months in Europe and sustained cold injuries to all extremities.  The examiner opined that the Veteran's pain, tingling, and numbness of the four extremities was less likely as not caused by or the result of a service-connected illness.  The examiner indicated, as rationale for the opinion, that the Veteran's discharge physical reported no illness/nerve damage to the upper and lower extremities.  The examiner indicated that the Veteran's pain may be due to DJD, diabetes, age or idiopathic polyneuropathy, and the examiner believed the Veteran would have had this problem at this age even if he would have never left the State of Missouri.

Evidence submitted subsequent to the July 2007 RO rating decision includes VA treatment records, a VA examination report, opinions from two private physicians, as well as several statements from the Veteran.  In a VA treatment record dated in January 2008, the Veteran's computerized list of medical problems included a notation of "Injury by Extremes of Cold, undetermined whether Accidentally or Purposely Infli (sic)", and it was noted that he served in the Battle of the Bulge and was exposed to extreme cold, that he had severe pain and his feet were cold all the time, that he had loss of nails, and peripheral vascular disease of the feet and hands, which the examiner "believed" was "secondary to cold injury". 

In a letter dated in February 2008, the Veteran's representative asserted that the Veteran served in five major campaigns during World War II, including service in the Rhineland and Ardennes (Battle of the Bulge), and that his MOS was lineman telephone and telegraph, and he was assigned to the 425th Night Fighter Squadron.  

In a statement dated in March 2008, the Veteran claimed that approximately 25 years prior he started having his toenails removed because they were curled up and he could not get his shoes on, and once he did, his toes would hurt.  He indicated that he did not initially connect this problem with his time overseas at the Battle of the Bulge.  He claimed his feet froze walking in the freezing mud, which came up over his combat boots, while he was stringing telephone lines up on poles, where possible, so that convoys of vehicles would not tear up the lines.  

In a VA treatment record dated in January 2009, it was noted that the Veteran complained of chronic cold feet for approximately 20 years, and stated that his feet also ached at night and that he had lost four toenails over the last 20 years that had not grown back.  The examiner's assessment included "injury by extremes of cold".   

In a letter dated in August 2009, Dr. Rossiter, reported examining the Veteran's feet, and noted numbness, sensitivity to cold, loss of toenails, color changes to the toes and feet, decreased sensation, and osteoporosis.  Dr. Rossiter noted the Veteran's report that he received frostbite during the Battle of the Bulge in World War II.  Dr. Rossiter opined that the Veteran's current problems with his feet were "more likely than not" related to his military service.  

On VA examination in February 2010, the Veteran reported he was hanging telephone lines during the Battle of the Bulge, and that mud got into his boots, and his feet would freeze at night.  He reported he had intermittent feelings of cold and numbness in all of his extremities since World War II, which he never reported, and claimed his feet began seriously deteriorating in the 1980s.  The examiner opined that the Veteran's symptoms of lower extremity numbness, tingling, and pain were not caused by or the result of a service-connected illness.  The examiner provided the following rationale for the opinion: (1) there were no complaints of frostbite in service, even though the Veteran made frequent visits to the military clinic for minor complaints; (2) the Veteran did not appear to have seen any actual combat, whether in the Battle of the Bulge or other times; (3) the Veteran had a motor vehicle accident in 1974 with temporary complete paralysis of the lower extremities and partial paralysis of the lower extremities for some months after, requiring him to relearn to walk; the examiner indicated that this injury fully explained the Veteran's symptoms; and (4) the Veteran had severe peripheral vascular disease as demonstrated by the calcifications in his peripheral arteries on x-ray.  

In a letter dated in June 2010, Dr. Hubler, indicated the Veteran was seen for a chief complaint of cold hands and feet all the time, and that whenever the temperature dropped to around 50 degrees his feet and hands began to hurt.  He reported that the duration of this problems was about one to two years, insidious onset, and that he was a diabetic controlled with oral medication, and could not walk more than two blocks without claudication setting into his legs.  The assessment was that the Veteran "could be very likely suffering from posttraumatic cold injury to both feet and hands, with late in life manifestations".  The examiner noted the Veteran had nail abnormalities, cold sensitivity, and impaired sensation on the plantar aspect of both feet, and that Raynaud's phenomenon could be a possibility.  The examiner opined the Veteran was suffering from a cold injury "related to probably (sic) his exposure during World War II where he was in cold water for prolonged periods of time without dry clothing or socks".  

In reviewing the evidence submitted since July 2007, the Board finds that the two private physician's opinions (submitted by Dr. Rossiter in August 2009, and Dr. Hubler in June 2010), as well as VA treatment records dated in January 2008 and January 2009 (and cited above), are new and are not cumulative.  Further, these opinions from the private physicians and the two VA treatment records, are material to the claim, as these documents address the issue of whether the Veteran has any current disabilities of the lower extremities that may be related to cold weather exposure in service, and, therefore, these four documents do relate to unestablished facts necessary to substantiate the claim.  Moreover, these documents raise a reasonable possibility of substantiating the claim, as they pertain to the significant question of whether the Veteran has a current disability that may be related to service.  The Board therefore concludes that new and material evidence has been received since the July 2007 RO decision, and the claim for service connection for cold weather injury residuals, bilateral lower extremities, should be and is hereby reopened.  The Board will now consider the merits of the claim for service connection for cold weather injury residuals to the bilateral lower extremities.

III. Service Connection Claim

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The Veteran contends he has various symptoms of the lower extremities, including pain, tingling, numbness, nail abnormalities, and cold sensitivities of his feet, that are related to his exposure to cold weather in service, during the Battle of the Bulge.  He claimed that his feet froze walking in the freezing mud, which came up over his combat boots, while he was stringing telephone lines up on poles, so that convoys of vehicles would not tear up the lines.  

STRs showed no report of or finding of any cold weather exposure or injuries, but the Veteran's service personnel records do show he served as a lineman telephone and telegraph, overseas in Europe, for 16 months, and that he was involved in several battles and campaigns, including in the Ardennes.  

The record reflects that VA has conceded that the Veteran was exposed to cold weather in service.  In that regard, the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) ; 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent to report lay-observable events - such that he was exposed to cold weather in service, and he is competent to report on the presence of symptoms in his feet at that time and since then.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Further, the Veteran's service personnel records are consistent with his report of being exposed to cold weather in his duties as a telephone and telegraph lineman during the Battle of the Bulge.  

Turning to the evidence of record, the Board notes that as set out above, there are medical opinions in support of and against the Veteran's claim.  The record reflects he underwent VA examinations in 2007 and in 2010, both of which resulted in negative opinions being provided.  The Veteran also submitted two private medical opinions (from Dr. Rossiter in August 2009 and from Dr. Hubler in June 2010) in support of his claim.  In addition, there are two VA treatment records (dated in January 2008 and in January 2009) which tend to support his claim.  

While the VA examiners in 2007 and in 2010 both reviewed the claims folder in detail, examined the Veteran, and provided a diagnosis and opinion, with supporting rationale, the ultimate diagnoses/opinions rendered by the VA examiners were based, in part, on rationale including that there was no notation in the STRs of illness/nerve damage to the lower extremities and/or complaints of frostbite.  The Board notes, however, that there need not be any notation of complaints or treatment in service related to the Veteran's reported cold weather exposure.  Thus, while the opinions by the VA examiners are probative, the opinions are not persuasive as it is internally inconsistent.  On the other hand, the opinion rendered by Dr. Rossiter, dated in August 2009, is probative and definitive, and based on the Veteran's report of exposure to cold weather in service.  Although Dr. Rossiter's opinion does not show a review of the claims folder and does lack a stated supporting rationale, the Board notes that Dr. Rossiter has been the Veteran's treating physician for awhile, and is no doubt aware of the Veteran's medical history.  Thus, the Board finds Dr. Rossiter's opinion to be somewhat more persuasive in this regard.  In addition, the Board notes that there are basically three other medical opinions of record, although not based on stated supporting rationale, do tend to support the Veteran's claim.  

The Board acknowledges that the Veteran has no burden to prove his case to within a degree of medical certainty, and that it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

After having carefully reviewed the record, the Board finds that the competent medical evidence is in relative equipoise as to whether the Veteran has residuals of the bilateral lower extremities that were incurred due to exposure cold weather in service.  In giving the Veteran the benefit of the doubt, the Board finds that he was exposed to cold in service and that he currently has residuals of the lower extremities due to his cold weather exposure in service.  Thus, entitlement to service connection for cold weather injury residuals, bilateral lower extremities, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  



ORDER

New and material evidence having been received, the claim for service connection for cold weather injury residuals, bilateral lower extremities, is reopened, and the claim for entitlement to service connection for cold weather injury residuals, bilateral lower extremities, is granted.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


